Citation Nr: 1646471	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-02-372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in January 2016.

Following recertification of the appeal to the Board, additional evidence was associated with the claims file; initial agency of original jurisdiction (AOJ) consideration of such evidence was waived by the Veteran's representative in an October 2016 statement.  See 38 C.F.R. § 20.1304(c). 

In November 2016, the Veteran raised the issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  The record reflects that such claim is currently being processed by the AOJ, and the Board therefore exercises no jurisdiction over the issue at this time.


FINDING OF FACT

The Veteran did not have peripheral neuropathy of the upper extremities at the time of his April 2008 claim for benefits and has not had such disability at any time since.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a November 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); see also Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration records have been obtained.  Also, the Veteran was provided VA examinations in connection with his claimed disability in June 2008, October 2013, August 2014, June 2015, and June 2016.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in sending the Veteran a January 2016 development letter and obtaining updated VA treatment records, the AOJ substantially complied with the Board's January 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his April 2008 claim, the Veteran asserts that he has neuropathy of the upper extremitas secondary to his diabetes mellitus; the Veteran is service-connected for diabetes mellitus.

The Veteran's claim must be denied, as the weight of the evidence reflects that he has not at any point relevant to his claim had neuropathy of either upper extremity.

Numerous private and VA treatment records dated from 2004 to 2016 repeatedly reflect assessments of diabetic neuropathy of the lower extremities beginning in 2008; however, no such records reflect assessments of neuropathy of either upper extremity.  Also, in a June 2008 statement, the Veteran asserted that he did not receive treatment for his asserted neuropathy.  

Furthermore, VA examinations dated in June 2008, October 2013, August 2014, June 2015, and June 2016 reflect normal objective neurologic and sensory examinations of the upper extremities, with no neuropathy noted or diagnosed.  While on August 2014 VA examination the Veteran complained of mild numbness and paresthesias and/or dysesthesias of the upper extremities, such symptoms were not noted by the Veteran on June 2015 or June 2016 VA examinations.  Also, again, objective neurological examination of the upper extremities on August 2014 VA examination and on all other VA examinations was normal; the August 2014 examiner, as well as the examining physician in June 2016, specifically expressed that the Veteran did not have any upper extremity diabetic peripheral neuropathy.

The Board notes a May 2016 statement from the Veteran's private nurse practitioner, D.M.E., indicating that the Veteran had diabetic neuropathy, and that his numbness and tingling in his hands had "worsened."  However, the statement contains no objective findings or formal diagnosis of diabetic neuropathy of the upper extremities, and the statement regarding worsened numbness and tingling in his hands appears to be mere recitation of the Veteran's subjective symptoms.  Thus, the Board finds the statement to be of very little probative value, and to be heavily outweighed by the numerous VA examination reports noted above reflecting the absence of any upper extremity neuropathy on objective neurological examination.  See LeShore v. Brown, 8 Vet. App. 406 (1996) (mere recitation of self-reported lay history does not constitute competent medical evidence).  

The Board also notes that the Veteran has occasionally asserted numbness or tingling of his hands or upper extremities.  The Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, lay evidence may be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, in this case, the determination of whether the Veteran has peripheral neuropathy of the upper extremities is one that is medical in nature, and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose any such disorder.  

Thus, the weight of the evidence reflects that the Veteran did not have peripheral neuropathy of the upper extremities at the time of his April 2008 claim for benefits and has not had any such clinically ascertainable disability at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, must be denied.  


ORDER

Service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


